Title: To Benjamin Franklin from Pierres, 21 February 1785
From: Pierres, Philippe-Denis
To: Franklin, Benjamin


				
					
						Monsieur & respectable ami,
						Paris, le 21 février 1785.
					
					Vous m’aviez fait l’amitié de me promettre que vous m’avertiriez quand le petit modele de presse que vous attendiez d’Angleterre vous seroit parvenu. Je vous serai infiniment obligé de vouloir bien me le faire savoir, parce que j’irai la visiter jeudi prochain si vous voulez me donner à dîner.
					Je serai bien enchanté d’avoir le plaisir de passer quelques momens avec vous, & de vous renouveller les sentimens de l’inviolable attachement avec lequel je suis pour la vie, Monsieur & respectable ami, Votre tres-humble & très-obéissant serviteur
					
						
							Pierres
						
					
				
				
					Je vous prie de trouver bon que M. Votre petit fils reçoive ici l’assurance de mes très humbles civilités.
					Ma femme & mes Enfans vous assurent de leurs respect./.
					
						M. franklin.
					
				
			 
				Notation: Pierres 21 Fevr. 1785
			